DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 62 and 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 2005/0148029 A1), in view of Dominioni et al. (Sepsis Score and Acute-Phase Protein Response as Predictors of Outcome in Septic Surgical Patients).
Regarding claim 62, Buechler discloses a method of treating sepsis in a subject, the method comprising administering an antibiotic to the subject suffering from sepsis ([0247]-[0261], see: SIRS/sepsis treatment regimens include intravenous antibiotic therapy), wherein the subject displays, in a sample, an altered level of at least two markers selected from CRP, sICAM, IL-6, CCL23, procalcitonin, MMP8, TNFalpha, AcPGP, enzymatic MMP activity, TIMP1, sRAGE and desmosine ([0228]-[0231], see: marker panels comprise a plurality (>3) of markers, including CRP, sICAM-1, IL-6, CCL23, procalcitonin, TNF-α).
Buechler does not explicitly disclose the subject further displaying an altered level of PLA2G2A or A1AT.
Dominioni teaches it was an analogous method of treating septic surgical patients comprising determining a sepsis score based on the plasma level of a plurality of acute-phase proteins, including A1AT (ABSTRACT, see: α1-antitrypsin).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to monitor as many biomarkers which have been established as indicating sepsis, including A1AT, in the method disclosed by Buechler, as taught by Dominioni, since such a modification would have provided for in improved prediction of survivability (Dominioni: ABSTRACT) and thus would have helped inform the administration of antibiotics disclosed by Buechler.
Regarding claim 73, Buechler further discloses the at least two markers are selected from CRP, sICAM, and IL-6 ([0228]-[0231], see: marker panels comprise a plurality (>3) of markers, including CRP, sICAM-1, IL-6).
Regarding claim 74, Buechler further discloses the level of the at least three markers is determined using a lateral flow assay ([0232]-[0240], see: plurality of immunoassay devices incorporated by reference, including a plurality of lateral flow assays such as USP 5922615).
 the subject is a hospitalised patient ([0099], see: a patient may be measured when first arriving at the hospital for a particular marker) and/or an immunocompromised patient ([0228-[0231], see: SIRS/sepsis which weaken a patient’s immune system).
Regarding claim 76, Buechler further discloses the sample is a whole blood, plasma or serum ([0067], see: blood, plasma, serum).

Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 2005/0148029 A1), in view of Dominioni et al. (Sepsis Score and Acute-Phase Protein Response as Predictors of Outcome in Septic Surgical Patients), as applied to claim 62 above, in further view of Drinkovic et al. (Clindamycin treatment of Staphylococcus aureus expressing inducible clindamycin resistance).
Regarding claim 77, modified Buechler further discloses the antibiotic is administered intravenously ([0247]-[0261], see: SIRS/sepsis treatment regimens include intravenous antibiotic therapy).
Modified Buechler does not explicitly disclose the antibiotic being selected from an aminoglycoside, a cephalosporin, a glycopeptide, a penicillin, a quinolone, aztreonam, clindamycin, imipenem-cilastin, linezolid, metronidazole, rifampin and an antifungal.
Drinkovic teaches treating a patient developing signs of sepsis with IV vancomycin (a glycopeptide) and IV clindamycin (col. 2/para. 1, see: Patient 3) was well known in the art.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select either IV vancomycin .  

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that Dominioni fails to teach or suggest the use of A1AT as a useful marker for sepsis survival.  Dominioni explicitly teaches a plurality of acute-phase proteins (A1AGP, A1AT, C3, and FB) are known to be acute-phase reactants, and at the onset of sepsis, the plasma levels of all four APPs were significantly lower in patients who subsequently died (pg. 144/col. 1/para. 2, pg. 145/col. 2/para. 1).  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized higher levels of A1AGP, A1AT, C3, and FB as an indication of higher survivability from sepsis, and would have been motivated to incorporate monitoring of the APP in the method disclosed by Buechler, as taught by Dominioni, since such a modification would have provided for in improved prediction of survivability and thus would have helped inform the administration of antibiotics disclosed by Buechler.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a step of diagnosing sepsis, predicting sepsis survival, making any determination outside of noticing changes in the levels of biomarkers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather the claims comprise two steps: 1) read level of biomarkers in a subject’s sample; 2) administer an antibiotic to said subject.
In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
For the above reasons, the previous grounds of rejection are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT J EOM/Primary Examiner, Art Unit 1797